        Case 6:20-cv-00982-ADA Document 10-1 Filed 12/31/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 WSOU INVESTMENTS, LLC D/B/A                   §
 BRAZOS LICENSING AND                          §     CIVIL ACTION 6:20-cv-00980-ADA
 DEVELOPMENT,                                  §     CIVIL ACTION 6:20-cv-00981-ADA
           Plaintiff,                          §     CIVIL ACTION 6:20-cv-00982-ADA
                                               §     CIVIL ACTION 6:20-cv-00984-ADA
 v.                                            §     CIVIL ACTION 6:20-cv-00985-ADA
                                               §
 CANON, INC.,                                  §
           Defendant.                          §
                                               §


          ORDER GRANTING PLAINTIFF WSOU INVESTMENTS, LLC d/b/a
                 BRAZOS LICENSING AND DEVELOPMENT’S
                    MOTION TO SUBSTITUTE COUNSEL

       The Court considered Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and

Development’s Motion to Substitute Counsel. Having considered said Motion, it is

       ORDERED that Jonathan K. Waldrop, Darcy L. Jones, Marcus A. Barber, John W.

Downing, Heather S. Kim, Jack Shaw, ThucMinh Nguyen with the law firm of Kasowitz Benson

Torres LLP, 333 Twin Dolphin Drive, Suite 200, Redwood Shores, CA 94065, Paul G. Williams

with the law firm of Kasowitz Benson Torres LLP, 1230 Peachtree Street N.E., Suite 2445,

Atlanta, Georgia 30309 and Mark D. Siegmund with the law firm of Walt Fair, PLLC, 1508 N.

Valley Mills Drive, Waco, TX 76710, be substituted for Isaac P. Rabicoff as counsel for Plaintiff

WSOU Investments, LLC d/b/a Brazos Licensing and Development.

       SIGNED this _____ day of _______________, 202__.


                                             _____________________________
                                             ALAN D. ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE
